***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    PATRICK RIDER v. BRIAN RIDER, EXECUTOR
        (ESTATE OF LEIGH RIDER), ET AL.
                   (AC 42570)
                 DiPentima, C. J., and Lavine and Elgo, Js.*

                                    Syllabus

The plaintiff appealed to this court from the judgment of the trial court
    dismissing for lack of subject matter jurisdiction an action he brought
    against the defendants in which he sought to claim ownership of a
    campground unit that had been sold to A Co. by B, the conservator and
    executor of the estate of R. The plaintiff alleged that, in 2009, after R
    and R’s wife had agreed to transfer the unit to him, he learned that the
    deed that was to transfer ownership to him had not been recorded and
    that A Co. and C Co. had potential ownership claims to the unit. In
    2014, the plaintiff filed a voluntary bankruptcy petition but did not list
    the unit as property of his estate. In 2017, the plaintiff recorded a lis
    pendens and commenced an action to quiet title to the unit. In June,
    2017, R petitioned the Probate Court for a voluntary conservatorship
    of his estate and person. The Probate Court granted R’s petition and
    appointed B as conservator of R’s estate and person. B, as conservator,
    executed a deed that conveyed the unit to A Co., which was approved
    by the Probate Court. The plaintiff alleged that the defendants H and
    P had witnessed the deed and were aware of his 2017 action. The Probate
    Court ended the voluntary conservatorship the next day, and the deed
    for the unit was recorded in the land records that same day. The plaintiff
    did not file an appeal to challenge any of the Probate Court’s actions.
    Thereafter, in October, 2017, R agreed to quitclaim title to the unit to
    the plaintiff in exchange for his withdrawal of the 2017 action. A Co.
    then informed the plaintiff that it owned the unit. The trial court granted
    the motions to dismiss that were filed by B, C Co., H and P, concluding
    that it lacked subject matter jurisdiction because the plaintiff lacked
    standing as a result of his failure to disclose in the bankruptcy proceeding
    his interest in the unit. The court determined that, as a result of that
    failure, the plaintiff’s claim to the unit belonged to the bankruptcy
    trustee, who was not a party to the plaintiff’s action against the defen-
    dants. On appeal, the plaintiff claimed that the trial court improperly
    concluded that he lacked standing and that, because the Probate Court
    lacked statutory (§ 45a-646) authority to appoint B as conservator, all
    subsequent proceedings in the Probate Court were void ab initio. Held:
1. This court would not consider the plaintiff’s collateral challenge to the
    subject matter jurisdiction of the Probate Court: the plaintiff’s claim,
    which he raised, for the first time, on appeal to this court, that the Probate
    Court lacked authority under § 45a-646 to appoint B as conservator,
    was based on certain letters that related to B’s appointment as conserva-
    tor, which the Probate Court did not address in its decrees and for
    which there is no evidence that the Probate Court received; moreover,
    the plaintiff did not set forth any reason why he should be permitted
    to raise his collateral attack on the Probate Court’s actions when he
    failed to appeal from the proceedings in that court and failed to raise
    his claim in the trial court, and the facts and circumstances of the
    present case did not constitute the exceptional case in which the lack
    of jurisdiction was so manifest as to warrant review.
2. The plaintiff could not prevail on his claim that the trial court improperly
    concluded that he lacked standing, as all of the claims he alleged in
    his complaint belonged to the bankruptcy estate; the plaintiff lacked
    standing to pursue his claims in those counts of his complaint that he
    asserted arose after the resolution of the bankruptcy proceedings and
    pertained to the October, 2017 quitclaim deed, as all of the alleged
    conduct purportedly occurred in September, 2017, when R’s voluntary
    conservatorship terminated and the unit was transferred to A Co., and,
    thus, the only basis for the plaintiff to have standing to raise those claims
    was his interest in the unit that originated in 2009, which undisputedly
    belonged to the bankruptcy estate.
       Argued February 19—officially released September 29, 2020
                    Procedural History

   Action to quiet title to a certain campground unit,
and for other relief, brought to the Superior Court in
the judicial district of New London, where the court,
Hon. Emmet L. Cosgrove, judge trial referee, granted
the motions to dismiss filed by the named defendant
et al. and rendered judgment thereon, from which the
plaintiff appealed to this court. Affirmed.
  Matthew S. Carlone, for the appellant (plaintiff).
  Charles D. Houlihan, Jr., for the appellees (named
defendant et al.).
  Kerry R. Callahan, with whom was Jeffrey E.
Renaud, for the appellee (defendant Franklin G. Pilicy).
 Franklin G. Pilicy, for the appellee (defendant Lake
Williams Campground Association, Inc.).
                          Opinion

   DiPENTIMA, C. J. This appeal stems from a family
dispute among a father and his two sons. In an effort
to revive his claims to ownership of a campground
parcel, the plaintiff, Patrick Rider, has created an appel-
late argument reminiscent of Frankenstein’s monster,1
as he has stitched together aspects of four separate
matters: a probate proceeding, a bankruptcy action, a
separate 2017 civil action (2017 action) and the underly-
ing action in an effort to reverse the judgment of the
trial court. The plaintiff appeals from the judgment of
the trial court granting the motions to dismiss filed
by the defendants, Brian Rider, individually and in his
capacities as the executor and conservator of the estate
of Leigh H. Rider, Jr. (Leigh Rider), Lake Williams Camp-
ground, Inc., Lake Williams Campground Association,
Inc. (Association), Charles D. Houlihan, Jr., and Frank-
lin G. Pilicy. The plaintiff and Brian Rider are the sons
of Leigh Rider. On appeal, the plaintiff presents, for the
first time, a collateral challenge to the appointment by
the Probate Court of North Central Connecticut (Pro-
bate Court) of Brian Rider as conservator for Leigh
Rider and the subsequent conveyance of a campground
property from the conserved Leigh Rider to the Associa-
tion. The plaintiff further contends that the trial court
improperly dismissed his complaint on the ground that
he lacked standing. We affirm the judgment of the
trial court.
   As we recently have stated, ‘‘[w]hen a . . . court
decides a jurisdictional question raised by a pretrial
motion to dismiss, it must consider the allegations of
the complaint in their most favorable light. . . . In this
regard, a court must take the facts to be those alleged
in the complaint, including those necessarily implied
from the allegations, construing them in a manner most
favorable to the pleader. . . . The motion to dismiss
. . . admits all facts which are well pleaded, invokes
the existing record and must be decided upon that
alone.’’ (Internal quotation marks omitted.) State Mar-
shal Assn. of Connecticut, Inc. v. Johnson, 198 Conn.
App. 392, 394,       A.3d     (2020).
   The plaintiff commenced the underlying action on
April 17, 2018, by service of an eight count complaint.
The plaintiff brought this action against Brian Rider
individually and in his capacity as the executor of the
estate of Leigh Rider, who died on December 2, 2017.
He also sued Brian Rider in his capacity as the conserva-
tor of Leigh Rider, a position that Brian Rider held from
July 27 to September 28, 2017. Additionally, the plaintiff
named the Lake Williams Campground, Inc., and the
Association as defendants. The plaintiff described the
Lake Williams Campground, Inc., as a ‘‘Connecticut
common interest cooperative community consisting of
subdivided parcels of real property created pursuant
to the [d]eclaration of Lake Williams Campground,’’ and
these parcels, as subdivided, are known as ‘‘Units.’’
The declaration created the Association. Finally, the
plaintiff named in his complaint two attorneys, Houli-
han and Pilicy, who represented certain defendants at
relevant times in these proceedings.
   The plaintiff alleged that, in 2009, Leigh Rider and
his wife, Sandra Rider,2 owned a parcel of property
known as ‘‘Unit #1.’’ At that time, Leigh Rider and Sandra
Rider wanted the plaintiff to join the Association’s
board of directors and take over control of its financial
affairs. As a prerequisite, the plaintiff needed to become
an owner of a Unit in the campground. Thus, ‘‘Leigh
and Sandra Rider represented to the plaintiff that they
would transfer title to Unit #1 to the plaintiff in
exchange for the plaintiff agreeing to become a member
of the board of directors for at least two (2) years.’’ The
plaintiff agreed to this plan, and Leigh Rider represented
that title to Unit #1 had been conveyed to the plaintiff,
who accepted a position on the board of directors. The
plaintiff subsequently learned that the quitclaim deed
that was to transfer ownership of Unit #1 to him had
not been recorded, and that the Association and Lake
Williams Campground, Inc., had potential ownership
claims to that parcel. The plaintiff alleged a cause of
action to quiet title to Unit #1, pursuant to General
Statutes § 47-31, in count one of his complaint. In the
second count of his complaint, the plaintiff alleged that
he previously had commenced the 2017 action,3 seeking,
inter alia, to quiet title and, or, to obtain an equitable
lien on Unit #1.
   Counts three and four set forth claims of fraud against
Brian Rider, as conservator for Leigh Rider, and Houli-
han, who was counsel for Brian Rider as conservator,
while counts five and six alleged that Pilicy and the
Association were ‘‘accessories’’ to fraud. Regarding
these counts, the plaintiff alleged that as part of the
2017 action, he had recorded a lis pendens in the Leba-
non land records. Approximately four months later,
Leigh Rider filed a petition in the Probate Court volunta-
rily seeking the appointment of a conservator.4 The
Probate Court granted his petition and appointed Brian
Rider as conservator. Leigh Rider subsequently filed a
request for release from the voluntary conservatorship,
but before that request could be acted on, Brian Rider,
as conservator, entered into a contract to sell certain
properties owned by Leigh Rider to the Association;
Unit #1 was not part of this transaction. One day before
the termination of the voluntary conservatorship, the
Probate Court approved the sale of Leigh Rider’s prop-
erties. Later that day, Brian Rider, as conservator, exe-
cuted a deed conveying Unit #1 from Leigh Rider to the
Association. The deed was recorded on the land records
the next day. According to the plaintiff’s complaint,
Houlihan and Pilicy witnessed the deed and were aware
of the 2017 action and the lis pendens encumbering
Unit #1.
   On October 14, 2017, the plaintiff and Leigh Rider
reached a settlement whereby Leigh Rider agreed to
transfer title of Unit #1 to the plaintiff in exchange for
the withdrawal of the 2017 action. Approximately six
weeks later, the plaintiff received a letter from the Asso-
ciation stating that it owned Unit #1. In response, the
plaintiff notified the relevant parties that Unit #1 should
not have been included in the sale of Leigh Rider’s
properties and that they should take all necessary steps
to remedy the situation.
   Count seven of the plaintiff’s complaint incorporated
most of the plaintiff’s prior allegations as stated in
counts one through six and set forth a claim of breach
of fiduciary duty as to Brian Rider, as conservator.
Finally, in count eight of the complaint, the plaintiff
sought a declaratory judgment that the deed transferring
Unit #1 to the Association in the absence of approval
from the Probate Court was void. In his prayer for relief,
the plaintiff requested an order establishing his owner-
ship of Unit #1, an equitable lien as to Unit #1, a declara-
tory judgment declaring that the transfer of Unit #1 to
the Association was void, money damages, attorney’s
fees and costs.
   On June 6, 2018, Brian Rider, individually and in his
capacities as executor and conservator, and Lake Wil-
liams Campground, Inc., filed a motion to dismiss the
plaintiff’s complaint. Specifically, these defendants
argued, inter alia, that the plaintiff had filed a voluntary
bankruptcy petition in August, 2014,5 and, as a result,
his interest in Unit #1 became the property of the bank-
ruptcy estate. These defendants, therefore, claimed that
the plaintiff lacked standing. Houlihan filed a similar
motion on the same day. One week later, Pilicy raised
the same standing argument in his motion to dismiss.
On July 25, 2018, the plaintiff acknowledged that the
three motions to dismiss were ‘‘substantively identical’’
and filed a single objection in response. The court heard
argument from the parties on August 6, 2018.6
   On October 12, 2018, the court, Hon. Emmet L. Cos-
grove, judge trial referee, issued a memorandum of deci-
sion granting the motions to dismiss filed by the defen-
dants.7 At the outset of its analysis, the court stated:
‘‘The defendants’ main argument is that the court lacks
subject matter jurisdiction because the plaintiff lacks
standing because he failed to disclose his interest in
Unit #1 when he voluntarily declared bankruptcy in
2014. Accordingly, his interest in Unit #1 remains with
his bankruptcy trustee, who possess[es] the sole right
to exercise that interest but is not a party to this action.’’
The court concluded that the plaintiff had been aware
of his potential interest in Unit #1 in 2009, prior to
his filing of the bankruptcy petition, but had failed to
include it in either the initial 2014 bankruptcy petition
or in any subsequent amendments.8 As a result of this
failure, his claims relating to Unit #1 belonged solely
to the bankruptcy trustee.9
   On November 30, 2018, the plaintiff moved for reargu-
ment and reconsideration of the decision to dismiss his
complaint for lack of subject matter jurisdiction. He
argued, inter alia, that counts three through eight of
the complaint did not pertain to his 2009 agreement
with Leigh Rider; those counts, he claimed, arose from
the October 14, 2017 quitclaim deed transferring Unit
#1 to him, which was part of the agreement to withdraw
the 2017 action. On January 4, 2019, the court denied
the plaintiff’s motion, concluding that the plaintiff failed
to plead facts that would establish his standing to assert
the claims in his complaint. The plaintiff then filed a
second motion for reargument and reconsideration,
which the court denied on January 28, 2019. This appeal
followed. Additional facts will be set forth as necessary.
   Before addressing the specific appellate claims raised
by the petitioner, we set forth the relevant legal princi-
ples. ‘‘The standard of review of a motion to dismiss is
. . . well established. In ruling upon whether a com-
plaint survives a motion to dismiss, a court must take
the facts to be those alleged in the complaint, including
those facts necessarily implied from the allegations,
construing them in a manner most favorable to the
pleader. . . . A motion to dismiss tests, inter alia,
whether, on the face of the record, the court is without
jurisdiction. . . . Because a challenge to the jurisdic-
tion of the court presents a question of law, our review
of the court’s legal conclusion is plenary. . . . Subject
matter jurisdiction involves the authority of the court
to adjudicate the type of controversy presented by the
action before it. . . . [A] court lacks discretion to con-
sider the merits of a case over which it is without
jurisdiction . . . .’’ (Internal quotation marks omitted.)
Romeo v. Bazow, 195 Conn. App. 378, 385–86, 225 A.3d
710 (2020).
   Questions of standing implicate the court’s subject
matter jurisdiction. Jenzack Partners, LLC v. Stoner-
idge Associates, LLC, 334 Conn. 374, 382, 222 A.3d
950 (2020). ‘‘Standing is the legal right to set judicial
machinery in motion. One cannot rightfully invoke the
jurisdiction of the court unless he [or she] has, in an
individual or representative capacity, some real interest
in the cause of action, or a legal or equitable right, title
or interest in the subject matter of the controversy.
. . . When standing is put in issue, the question is
whether the person whose standing is challenged is a
proper party to request an adjudication of the issue
. . . .’’ (Internal quotation marks omitted.) Starboard
Resources, Inc. v. Henry, 196 Conn. App. 80, 88, 228
A.3d 1042, cert. denied, 335 Conn. 919, 231 A.3d 1170
(2020). If a party lacks standing, then the court is with-
out subject matter jurisdiction. Saunders v. Briner, 334
Conn. 135, 156, 221 A.3d 1 (2019). Guided by these
principles, we now turn to the specific claims raised
by the plaintiff in this appeal.
                             I
  The plaintiff first claims that the 2017 conveyance of
Unit #1 to the Association, which occurred through
Brian Rider’s actions as conservator, was invalid
because the conservatorship was void ab initio. The
plaintiff contends, therefore, that Brian Rider lacked
the legal authority to transfer, sell or convey any of
the property owned by Leigh Rider, including Unit #1.
Essentially, the plaintiff seeks, for the first time, to
collaterally challenge the Probate Court proceedings in
this appeal. We decline to consider this collateral attack
on the actions of the Probate Court.
   The following additional facts from the Probate Court
proceedings are necessary for our discussion. On June
28, 2017, Leigh Rider petitioned the Probate Court to
appoint a voluntary conservator of both his estate and
his person pursuant to General Statutes § 45a-646.10 See
footnote 4 of this opinion. The Probate Court scheduled
a hearing on the petition on July 27, 2017. Following that
hearing, the Probate Court issued a decree appointing
Brian Rider as conservator of the person and the estate
of Leigh Rider. On August 29, 2017, Thomas Becker,
the attorney for Leigh Rider, notified the Probate Court
in writing of Leigh Rider’s request to revoke the volun-
tary conservatorship.11 On August 31, 2017, the Probate
Court sent notice of Leigh Rider’s request to be released
from the voluntary conservatorship and that pursuant
to General Statutes § 45a-647,12 such release would
occur on September 28, 2017.
   On September 11, 2017, Houlihan, as attorney for
Brian Rider as conservator, filed a motion with the
Probate Court to approve the sale of property owned
by Leigh Rider to the Association. Attached to that
motion was the real estate contract identifying Leigh
Rider as the seller and the Association as the buyer. That
contract contained the following clause with respect
to Unit #1: ‘‘Unit [#1] . . . is subject to pending litiga-
tion between Patrick Rider and Leigh Rider. If the litiga-
tion is resolved in favor of Leigh Rider, Leigh Rider
shall convey Unit [#1] to the Association.’’ After a Sep-
tember 27, 2017 hearing, the Probate Court issued a
decree, approving the sale pursuant to the terms of the
contract. Finally, the Probate Court ended the voluntary
conservatorship effective September 28, 2017. The
plaintiff did not file an appeal to challenge any of the
actions of the Probate Court. See, e.g., General Statutes
§ 45a-186; cf. In re Probate Appeal of Buckingham, 197
Conn. App. 373, 376, 231 A.3d 1261 (2020); In re Probate
Appeal of Knott, 190 Conn. App. 56, 61–62, 209 A.3d
690 (2019).
  For the first time, on appeal, the plaintiff argues that
the Probate Court lacked statutory authority to appoint
Brian Rider as conservator, and therefore all the subse-
quent proceedings in that court were void ab initio.
Underlying this claim are two letters relating to the
appointment of Brian Rider as conservator for Leigh
Rider. The first letter, dated July 22, 2017, and addressed
to the ‘‘Enfield Court of Probate,’’ purported to be a
letter from Leigh Rider revoking his application for a
voluntary conservatorship and requesting the cancella-
tion of the July 27, 2017 hearing regarding the appoint-
ment of a voluntary conservator. That letter bears a
stamp indicating only that it had been ‘‘received’’ on
July 26, 2017.
   The second letter, undated, appears to have been sent
via telefax, and was addressed to the ‘‘North Central
Connecticut Probate Court’’ from Brian Rider. It was
stamped as ‘‘received’’ on July 24, 2017. This document
alleged that Leigh Rider’s cancellation letter resulted
from misinformation and manipulations by the plaintiff.
The second letter requested that the Probate Court pro-
ceed with the hearing to determine Leigh Rider’s true
intent regarding the appointment of a voluntary conser-
vatorship. It bears emphasizing that the Probate Court
did not address either of these letters in its decrees,
and there is no evidence in the record before this court
that either letter had been received by the Probate
Court.
  Despite this evidentiary lacuna, the plaintiff claims
nonetheless that this court should rely on the contents
of the first letter and conclude that the Probate Court
lacked subject matter jurisdiction so that the appoint-
ment of Brian Rider as the conservator for Leigh Rider,
and all the proceedings that followed in the Probate
Court, must be determined to be void. We are not per-
suaded.
    As a court of limited jurisdiction, the Probate Court
‘‘is without jurisdiction to act unless it does so under the
precise circumstances and in the manner particularly
prescribed by the enabling legislation.’’ (Internal quota-
tion marks omitted.) Geremia v. Geremia, 159 Conn.
App. 751, 766–67, 125 A.3d 549 (2015); see also Heussner
v. Hayes, 289 Conn. 795, 802–803, 961 A.2d 365 (2008).
The plaintiff contends that the first letter, purportedly
from Leigh Rider, withdrew the petition for a voluntary
conservatorship, and therefore the Probate Court
lacked the statutory authority to appoint Brian Rider
as conservator for Leigh Rider pursuant to § 45a-646.
Alternatively, the plaintiff claims that the first letter
operated as notice pursuant to § 45a-647 and com-
menced the thirty day time period to end the voluntary
conservatorship, resulting in the end of the conservator-
ship before the Probate Court’s approval of the sale of
Leigh Rider’s real estate.
  The plaintiff relies on his claim that the Probate Court
lacked subject matter jurisdiction to overcome the myr-
iad roadblocks to appellate review, including his failure
to appeal directly from the Probate Court proceedings,
his failure to raise this claim in the trial court and his
reliance on documents not presented to the trial court.
To be sure, it is often stated that ‘‘[a] claim that a court
lacks subject matter jurisdiction may be raised at any
time during the proceedings . . . including on appeal
. . . .’’ (Internal quotation marks omitted.) Starboard
Resources, Inc. v. Henry, supra, 196 Conn. App. 88;
Kelly v. Kurtz, 193 Conn. App. 507, 539, 219 A.3d 948
(2019); see also Taylor v. Wallace, 184 Conn. App. 43, 48,
194 A.3d 343 (2018) (issue of subject matter jurisdiction
may be raised at any time, even at appellate level);
Arroyo v. University of Connecticut Health Center, 175
Conn. App. 493, 500 n.10, 167 A.3d 1112 (claim that
implicates court’s subject matter jurisdiction may be
raised at any time, including for first time on appeal),
cert. denied, 327 Conn. 973, 174 A.3d 192 (2017).
   Our jurisprudence, however, has recognized limits to
raising a collateral attack setting forth a claim of lack
of subject matter jurisdiction. See, e.g., Upjohn Co. v.
Zoning Board of Appeals, 224 Conn. 96, 103–104, 616
A.2d 793 (1992). ‘‘Although challenges to subject matter
jurisdiction may be raised at any time, it is well settled
that [f]inal judgments are . . . presumptively valid
. . . and collateral attacks on their validity are disfa-
vored. . . . The reason for the rule against collateral
attack is well stated in these words: The law aims to
invest judicial transactions with the utmost permanency
consistent with justice. . . . Public policy requires that
a term be put to litigation and that judgments, as solemn
records upon which valuable rights rest, should not
lightly be disturbed or overthrown. . . . [T]he law has
established appropriate proceedings to which a judg-
ment party may always resort when he deems himself
wronged by the court’s decision. . . . If he omits or
neglects to test the soundness of the judgment by these
or other direct methods available for that purpose, he
is in no position to urge its defective or erroneous
character when it is pleaded or produced in evidence
against him in subsequent proceedings. Unless it is
entirely invalid and that fact is disclosed by an inspec-
tion of the record itself the judgment is invulnerable to
indirect assaults upon it. . . .
   ‘‘[I]t is now well settled that, [u]nless a litigant can
show an absence of subject matter jurisdiction that
makes the prior judgment of a tribunal entirely invalid,
he or she must resort to direct proceedings to correct
perceived wrongs . . . . A collateral attack on a judg-
ment is a procedurally impermissible substitute for an
appeal. . . . [A]t least where the lack of jurisdiction
is not entirely obvious, the critical considerations are
whether the complaining party had the opportunity to
litigate the question of jurisdiction in the original action,
and, if he did have such an opportunity, whether there
are strong policy reasons for giving him a second oppor-
tunity to do so.’’ (Citations omitted; emphasis altered;
internal quotation marks omitted.) Sousa v. Sousa, 322
Conn. 757, 771–72, 143 A.3d 578 (2016); see also Invest-
ment Associates v. Summit Associates, Inc., 309 Conn.
840, 855, 74 A.3d 1192 (2013) (litigation about subject
matter jurisdiction should take into account principle
of finality of judgments, particularly when parties had
full opportunity originally to contest jurisdiction);
Urban Redevelopment Commission v. Katsetos, 86
Conn. App. 236, 244, 860 A.2d 1233 (2004) (collateral
attack on judgment is procedurally impermissible sub-
stitute for appeal and litigant generally must resort to
direct appeal to correct perceived wrongs), cert. denied,
272 Conn. 919, 866 A.2d 1289 (2005). Our Supreme Court
further explained that such a collateral attack is permis-
sible only in rare instances when the lack of jurisdiction
is entirely obvious so as to ‘‘amount to a fundamental
mistake that is so plainly beyond the court’s jurisdiction
that its entertaining the action was a manifest abuse of
authority . . . [or] the exceptional case in which the
court that rendered judgment lacked even an arguable
basis for jurisdiction.’’ (Citations omitted; internal quo-
tation marks omitted.) Sousa v. Sousa, supra, 773.
   In the present case, the Probate Court’s purported
lack of subject matter jurisdiction resulting from the
lack of statutory authority is not entirely obvious.
Indeed, the plaintiff acknowledges in his appellate brief
that the legal effect of the purported revocation letter
‘‘appears to be a novel issue as undersigned counsel
was unable to find any case law, or other authority,
that might provide guidance.’’ Additionally, assuming
that the Probate Court received the two letters from
Leigh Rider and Brian Rider, it never addressed or dis-
cussed those documents in a decree or indicated
whether it found them to be authentic or credible. Fur-
ther, the plaintiff has not set forth any reason why he
should be permitted to raise his collateral attack when
he failed to appeal directly from the proceedings in the
Probate Court. Finally, we are not persuaded that these
facts and circumstances constitute the exceptional case
in which the lack of jurisdiction was so manifest as to
warrant review at this point in the proceedings. Accord-
ingly, we decline the plaintiff’s invitation to consider
his untimely collateral challenge to the subject matter
jurisdiction of the Probate Court.
                            II
   The plaintiff next claims that the trial court improp-
erly concluded that he lacked standing. Specifically, he
argues that the court erred by determining that all of
the claims alleged in his complaint were the property
of his bankruptcy estate, and that, therefore, he lacked
standing and the court lacked subject matter jurisdic-
tion. We are not persuaded.
   The plaintiff does not challenge the law cited by the
trial court regarding the transfer of assets and causes
of action relative to a bankruptcy estate. Specifically,
the court stated: ‘‘Commencement of a bankruptcy pro-
ceeding creates an estate that comprises all legal or
equitable interests of the debtor in property as of the
commencement of the case. . . . The debtor must file
a formal statement with the Bankruptcy Court, includ-
ing a schedule of his or her assets and liabilities. . . .
The assets, which become the property of the bank-
ruptcy estate, include all causes of action belonging
to the debtor that accrued prior to the filing of the
bankruptcy petition. . . . A cause of action becomes
a part of the bankruptcy estate even if the debtor fails
to schedule the claim in his petition. . . . [P]roperty
that is not formally scheduled is not abandoned and
therefore remains part of the estate. . . . Courts have
held that because an unscheduled claim remains the
property of the bankruptcy estate, the debtor lacks
standing to pursue the claims after emerging from bank-
ruptcy, and the claims must be dismissed. . . . Assn.
Resources, Inc. v. Wall, 298 Conn. 145, 164–65, 2 A.3d
873 (2010).
   ‘‘[I]t is a basic tenet of bankruptcy law . . . that all
assets of the debtor, including all [prepetition] causes
of action belonging to the debtor, are assets of the bank-
ruptcy estate that must be scheduled for the benefit of
the creditors . . . . Beck & Beck, LLC v. Costello, 178
Conn. App. 112, 117, 174 A.3d 227 (2017), cert. denied,
327 Conn. 1000, 176 A.3d 555 (2018). [W]here a debtor
fails to list a claim as an asset on a bankruptcy petition,
the debtor is without legal capacity to pursue the claim
on his or her own behalf [postdischarge]. . . . This is
so regardless of whether the failure to schedule causes
of action is innocent. . . . Id., 118.’’ (Emphasis added;
internal quotation marks omitted.)
  The plaintiff does not contest the dismissal of counts
one and two of his complaint due to the lack of standing.
Instead, he argues that counts three through eight of this
operative complaint do not arise from a prebankruptcy
cause of action related to Unit #1.13 He maintains that
the causes of action alleged in counts three through
eight arose when Leigh Rider executed the quitclaim
deed in favor of the plaintiff on October 14, 2017, three
years after the resolution of his bankruptcy proceed-
ings; see footnote 9 of this opinion; and, therefore, the
court improperly dismissed these counts. The court
concluded that the plaintiff had failed to allege facts
setting forth his standing to assert the causes of action
pleaded in counts three through eight. We agree with
the court.
   A close examination of the relevant counts of the
complaint is necessary for the resolution of this claim.
Count one of the plaintiff’s complaint contained twenty-
one paragraphs. Count three, directed against Brian
Rider, as conservator, incorporated the first seventeen
paragraphs. The remaining paragraphs of count three
alleged, inter alia, that Brian Rider, as conservator, had
perpetrated a fraud by conveying Unit #1 to the associa-
tion and that he had failed to take steps to reflect that
the plaintiff, in fact, owned Unit #1. Counts four, five
and six incorporated all but one paragraph of count
three, and added allegations of liability against Houli-
han, Pilicy and the Association for their actions related
to the transfer of Unit #1 to the Association. Count
seven also incorporated all but one paragraph from
count three and added allegations that Brian Rider’s
conduct constituted a breach of fiduciary duty as con-
servator. Count eight, after incorporating all but one
paragraph from count three, contained allegations that
Brian Rider, as conservator, had lacked authorization
from the Probate Court to transfer Unit #1 and sought
a declaratory judgment that the deed transferring own-
ership from Leigh Rider to the Association was void.
  In its memorandum of decision granting the motions
to dismiss, the court concluded that the plaintiff lacked
standing because he had failed to disclose his actual
or potential interest in Unit #1 in his 2014 bankruptcy
petition. The court also noted that ‘‘[t]he plaintiff did
not list any properties that he owned or had any interest
in [in his bankruptcy petition]. . . . According to his
own complaint, the plaintiff was aware of his potential
interest in Unit #1 in 2009, and exercised ownership of
the unit, five years before the filing of his bankruptcy
petition. . . . Accordingly, the plaintiff had a duty to
disclose his interest in Unit #1. His failure to do so
means his trustee possesses the claim, not him. Further,
the plaintiff has not presented any order from the Bank-
ruptcy Court allowing him to pursue his claim indepen-
dently.’’ (Citation omitted.)
   On November 30, 2018, the plaintiff filed a motion to
reargue and for reconsideration. Therein, he contended
that the 2009 oral promise from Leigh Rider to transfer
Unit #1 to the plaintiff pertained only to counts one
and two, while the balance of the complaint relied on
the quitclaim deed that was part of the agreement to
settle the 2017 action. Specifically, the plaintiff asserted:
‘‘Since it was not possible to list the claims set forth
in count three through eight in the plaintiff’s 2014 bank-
ruptcy petition, these claims are not property of the
bankruptcy estate. Therefore, the plaintiff has standing
to assert the claims pertaining to the 2017 quitclaim
deed set forth in counts three through eight.’’ The court
denied the motion for reargument and reconsideration
on January 4, 2019. The plaintiff then filed a second
motion for reargument and reconsideration, which the
court denied without further comment.
   Resolution of this claim requires us to interpret the
pleadings, namely, the plaintiff’s complaint. ‘‘[T]he
interpretation of pleadings is always a question [of law]
for the court . . . . The modern trend, which is fol-
lowed in Connecticut, is to construe pleadings broadly
and realistically, rather than narrowly and technically.
. . . Although essential allegations may not be supplied
by conjecture or remote implication . . . the com-
plaint must be read in its entirety in such a way as to
give effect to the pleading with reference to the general
theory upon which it proceeded, and do substantial
justice between the parties. . . . Construction of
pleadings is a question of law. Our review of a trial
court’s interpretation of the pleadings therefore is ple-
nary.’’ (Citation omitted; internal quotation marks omit-
ted.) Chase Home Finance, LLC v. Scroggin, 178 Conn.
App. 727, 743, 176 A.3d 1210 (2017); see also Alpha Beta
Capital Partners, L.P. v. Pursuit Investment Manage-
ment, LLC, 193 Conn. App. 381, 419, 219 A.3d 801 (2019)
(interpretation of pleadings presents question of law
subject to plenary review), cert. denied, 334 Conn. 911,
221 A.3d 446 (2020); Wiele v. Board of Assessment
Appeals, 119 Conn. App. 544, 555, 988 A.2d 889 (2010)
(pleadings are to be interpreted broadly, but also must
be construed reasonably and not in such way so as to
strain bounds of rational comprehension).
   A careful review of the plaintiff’s complaint reveals
that the fraudulent conduct alleged in counts three
through six against Brian Rider as conservator, Houli-
han, Pilicy and the Association, purportedly occurred
in September, 2017, when the transaction involving the
sale and transfer of Unit #1 to the Association took
place. Those events occurred prior to the October 14,
2017 quitclaim deed executed as part of the settlement
of the 2017 action. Accordingly, the only basis for the
plaintiff to have standing to raise these claims was his
interest in Unit #1 that originated in 2009, prior to the
bankruptcy proceedings. As we have noted, that interest
undisputedly belonged to the bankruptcy estate and not
the plaintiff. We agree, therefore, with the court that
the plaintiff failed to set forth allegations in counts
three through six that establish his standing to pursue
such claims.
   This analysis and reasoning similarly applies to count
seven of the complaint, which alleged breach of fidu-
ciary duty against Brian Rider, as conservator. As
alleged in the complaint, the conservatorship termi-
nated on September 28, 2017. That termination pre-
ceded the execution of the October 14, 2017 quitclaim
deed on which the plaintiff relies in his appellate argu-
ment. Thus, the only basis for the plaintiff’s standing
as to count seven is that from 2009, which, as we repeat-
edly have noted, belonged to the bankruptcy estate
and not the plaintiff. Accordingly, we conclude that
the court properly determined that the plaintiff lacked
standing as to count seven of his complaint.
   Count eight of the plaintiff’s complaint sought a
declaratory judgment that the transfer of Unit #1 to the
Association was void due to the lack of authorization
by the Probate Court. As these events occurred prior
to the execution of the October 14, 2017 quitclaim deed,
we again conclude that the court properly determined
that the plaintiff lacked standing to pursue this claim.
The only interest that the plaintiff could have had in
Unit #1 originated in 2009 and therefore belonged exclu-
sively to the bankruptcy estate. The plaintiff’s post hoc
efforts to reinvent the allegations contained in his com-
plaint are unavailing. We therefore conclude that the
trial court properly granted the motions to dismiss due
to the plaintiff’s lack of standing.14
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     See M. Shelley, Frankenstein (1818); see generally Daniel v. Duetch Bank
National Trust Co., United States District Court, Docket No. 07-cv -01400-
MSK-MEH (D. Colo. February 27, 2008) (assertions and language in com-
plaint culled from various form books and pleadings in other cases described
as ‘‘Frankenstein’s Monster’’); BlueStone Natural Resources II, LLC v. Ran-
dle, 601 S.W.3d 848, 853 (Tex. App. 2019) (party described contract, ‘‘with
its parts cobbled together from the parts bin of oil and gas lease provisions’’
as ‘‘ ‘Frankenstein’s Monster’ ’’), review granted, Texas Supreme Court,
Docket No. 19-0459 (May 29, 2020); Hudson v. Hapner, 170 Wash. 2d 22, 36,
239 P.3d 579 (2010) (Sanders, J., dissenting) (‘‘[i]t is difficult to address
the majority’s reasoning because, much like Frankenstein’s monster, the
majority opinion is a sewn-together collection of partial arguments, each
pilfered from a different cadaver and none lending any real support to
its conclusion’’).
   2
     The court noted in its memorandum of decision that Sandra Rider died
sometime after 2009 and was never a party to these proceedings.
   3
     See Rider v. Rider, Superior Court, judicial district of New London,
Docket No. CV-XX-XXXXXXX-S (withdrawn by plaintiff on October 23, 2017).
   4
     See In re Leigh H. Rider, Jr., Court of Probate, North Central Connecticut
(17-0344) (June 28, 2017).
   5
     See In re Rider, United States Bankruptcy Court, Case No. 14-21583 (D.
Conn. August 7, 2014).
   6
     This court has not been provided with a transcript of the August 6,
2018 hearing.
   7
     It appears that the Association neither filed its own motion to dismiss
nor joined any of the three motions to dismiss filed by the other defendants.
Nevertheless, the court’s conclusion that the plaintiff lacked standing, which
implicated subject matter jurisdiction and the subsequent dismissal of the
complaint, applies to all the defendants. See, e.g., In re Michelle G., 52 Conn.
App. 187, 190, 727 A.2d 226 (1999) (questions of standing and subject matter
jurisdiction may be raised at any time during proceedings and by any party
or by court sua sponte).
   We also note that the court properly concluded that the other arguments
raised by the defendants, res judicata and lack of privity to a contract, ‘‘are
inappropriate in a motion to dismiss . . . [r]ather, those claims are properly
raised through a motion for summary judgment.’’ (Citation omitted.)
   8
     The court took judicial notice of the plaintiff’s bankruptcy petition.
   9
     The court also determined that the plaintiff’s May 23, 2018 opening of
the bankruptcy case did not afford him any relief. Specifically, the court
stated: ‘‘[O]nce a debtor fails to disclose an asset in his or her bankruptcy
petition, the debtor may not claim such asset after discharge of the debt,
regardless if the debtor opens the petition. Here, according to the docket
report from the Bankruptcy Court, the court issued an order discharging
the plaintiff’s debt on November 19, 2014, and closed the case on December
10, 2014. Thus, the plaintiff’s opening of the case does not change the fact
that he lacks standing to pursue his claimed interest in Unit # 1.’’
   10
      General Statutes § 45a-646 provides in relevant part: ‘‘Any person may
petition the Probate Court . . . for the appointment of a conservator of
the person or a conservator of the estate, or both. . . . Upon receipt of the
petition, the court shall set a time and place for hearing and shall give such
notice as it may direct to the petitioner, the petitioner’s spouse, if any . . .
and to other interested parties, if any. After seeing the respondent in person
and hearing his or her reasons for the petition and after explaining to
the respondent that granting the petition will subject the respondent or
respondent’s property, as the case may be, to the authority of the conserva-
tor, the court may grant voluntary representation and thereupon shall
appoint a conservator of the person or estate or both, and shall not make
a finding that the petitioner is incapable. The conservator of the person or
estate or both, shall have all the powers and duties of a conservator of the
person or estate of an incapable person appointed pursuant to section 45a-
650. . . .’’
   See generally Heinemann v. Heinemann, Superior Court, judicial district
of Middlesex, Docket No. CV-XX-XXXXXXX-S (September 14, 2017).
   11
      Specifically, Becker’s letter to the Probate Court stated: ‘‘I am the attor-
ney for Leigh Rider in the matter of his voluntary conservatorship. Please
let this letter stand as Mr. Leigh Rider’s request to revoke his voluntary
conservatorship. The matter is currently being set down for a hearing on a
real estate contract with the Lake Williams Campground association. There
is a second contract on the same piece of property from a corporation
owned by Mr. Rider’s other son Patrick Rider. Please put all of these matters
together in a single hearing if possible. Also I cannot be available for a
Monday or a Wednesday. Thank you.’’
   12
      General Statutes § 45a-647 provides: ‘‘Any person who is under voluntary
representation as provided by section 45a-646 shall be released from volun-
tary representation upon giving thirty days’ written notice to the Court
of Probate.’’
   See generally Day v. Seblatnigg, 186 Conn. App. 482, 505, 199 A.3d 1103
(2018), cert. granted, 331 Conn. 913, 204 A.3d 702 (2019).
   13
      The plaintiff also contends that the contract approved by the Probate
Court specifically excluded Unit #1. That assertion is incorrect. The contract
executed by Brian Rider, as conservator, and the association provided: ‘‘Unit
[#1] . . . is subject to pending litigation between Patrick Rider and Leigh
Rider. If the litigation is resolved in favor of Leigh Rider, Leigh Rider shall
convey Unit [#1] to the Association.’’ Furthermore, the plaintiff failed to
appeal from the decree of the Probate Court approving the sale of the
property owned by Leigh Rider, including Unit #1.
   14
      The plaintiff also claims that the court improperly denied his two
motions for reargument and reconsideration. We are not persuaded. ‘‘[T]he
purpose of reargument is . . . to demonstrate to the court that there is
some decision or some principle of law which would have a controlling
effect, and which has been overlooked, or that there has been a misapprehen-
sion of facts. . . . It also may be used to address alleged inconsistencies
in the trial court’s memorandum of decision as well as claims of law that
the [movant] claimed were not addressed by the court. . . . [A] motion to
reargue [however] is not to be used as an opportunity to have a second bite
of the apple or to present additional cases or briefs which could have been
presented at the time of the original argument.’’ (Internal quotation marks
omitted.) U.S. Bank, National Assn. v. Mamudi, 197 Conn. App. 31, 47–48
n.13, 231 A.3d 297, cert. denied, 335 Conn. 921, 231 A.3d 1169 (2020). We
review the denial of a motion for reargument under the abuse of discretion
standard. Priore v. Haig, 196 Conn. App. 675, 685, 230 A.3d 714 (2020).
   As we have concluded that the court properly granted the motions to
dismiss the plaintiff’s complaint on the basis of his lack of standing, no
further discussion is necessary with respect to his claim regarding the denial
of his motions for reargument and reconsideration.